Campbell, Oh. J.
This was an action of ejectment, in which the defendant below recovered judgment against the plaintiff, who complains in this court of certain rulings which are only important in case the suit was not barred by lapse of time. That question, therefore, is first presented for consideration.
There is no dispute in regard to adverse possession by the defendant for something over twenty-two years. There is a contest as to a period before that which extended back to 1842, or about twenty-six years. The dispute, therefore, in the outset is as to the effect of the statute.
The case is governed by sections one and six of the Revised Statutes of 1888, pages 578 and 574• Section one provides that “No person shall commence an action *35for the recovery of any lands, nor make any entry thereupon, unless within twenty years after the right to make such entry or bring such action first accrued, or within tioenty-ftve years after he, or those from, by or under whom he claims, shall have been seized or possessed of the premises, except as hereinafter provided.”
Section six declares that “No person shall be deemed to have been in possession of any lands, within the meaning of this chapter, merely by reason of having made an entry thereon, unless he shall have continued in open and peaceable possession of the premises for the space of one year after such entry, or unless an action shall be commenced upon sueh entry and seisin within one year after he shall be ousted or dispossessed of the premises.”
The two periods of limitation fixed by the statute cannot on any just principle of construction be blended into one. The twenty-year clause is senseless unless it is a limitation by itself for all cases coming within it, as is also the other clause for different cases. The ambiguity supposed to exist arises from a remnant of the old real-estate law which is not often brought forward in our times. It is quite possible for a land-owner to be disseised by one person and before re-entry to find in possession another claimant, who stands in no legal relation with the former. The right of action against any independent disseisor or intruder must date back only to the origin of his possession; while if one succeeds to another by transfer of title or claim, the right of action goes back to the first occupant in the chain of adverse possession. The statute provides for both of these classes of cases. It requires that every action shall be' brought at all events within twenty years from the time it accrued. It also provides that a party must bring his action within twenty-five years after disseisin, whether the persons in possession during the interim claim from each *36other or not, saying only the case where, within one year from the first disseisin an action has been brought against the disseisor. The object is to compel every party disseised to use some diligence, and to bar his entry after twenty-five years practical abandonment of his title to strangers.
If the defendant in this case had been in adverse possession personally and through his grantors less than twenty years, we should be called upon to decide whether the vacant possession from 1842 could be held under this statute a constructive seisin by continuance from a former actual possession of more than one year, which upon the plaintiff’s theory of the case had been made out. But as this cause of action accrued more than twenty years before suit brought, it is barred at all events, and the other question becomes immaterial. The charge, therefore, need not be discussed.
Judgment must be affirmed, with costs.
Cooley and Christiancy, JJ. concurred.
Graves, J. did not sit in this case.